Title: Benjamin O. Tyler to Thomas Jefferson, 6 May 1818
From: Tyler, Benjamin O.
To: Jefferson, Thomas


          
            Venerable and Respected Sir
            City of Washington 
              May 6th 1818
          
          I received your very interesting letter of the 26th of March 4 days after date, for which I return you my most grateful thanks. At the request of several of your particular friends in this place I have taken the liberty to publish it, for whatever emanates from on a National subject, from the pen of Columbia’s Illustrious Statesman and Patriot will ever excite the attention of his fellow citizens. I hope therefore I have not taken an unwarrantable liberty. I have completed the publication of the Declaration of Independence and it is the first and only copy of facsimilies of  the signatures ever copied from the original or published. At the Destruction of the public buildings by the British, the Magna Charta of American Freedom was very nigh being destroyed, it being about the last thing Mr King (the Gentleman who had charge of the American A Archives in the Department of State) saved as he was leaving the office. At that time I believe there never had been a correct copy printed, the first correct copy printed is in the late edition of the laws of the United States, taken from the original manuscript by J. B. Colvin Esqr. Had it have been destroyed at that time the signatures of those American Statesmen and patriots would have been forever lost. It will ever be a source of the highest gratification to me, that I have been able to execute and multiply such a number of authentic copies, in a cheap and elegant style, that it may be in the power of almost every American to possess the charter of their freedom and thereby preserve it entire for the benefit of millions yet unborn—I have enclosed you a copy on parchment on a roller, which I request of you to accept as a testimony of my just respect and esteem for one of the most distinguished and undeviating supporters of the liberty and Independence of my native country.
          That your life may be as long and happy, as it has been glorious and useful to your country, is the sincere prayer of your much obliged
          
            and obedient Servant
            Benjamin O. Tyler
          
         